Citation Nr: 1337977	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entailment to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, an October 2008 rating decision denied service connection for bilateral hearing loss, tinnitus, and a bilateral foot disability.  However, the Veteran's March 2009 claim to reopen was, in the course of its adjudication, accompanied by an August 2009 VA examination report addressing the Veteran's tinnitus and bilateral foot disability, and the June 2009 VA examination report addressing the Veteran's tinnitus and his hearing loss.  As such, the Board finds that this evidence having been added to the record within one year of the October 2008 rating decision makes the October 2008 rating decision not a final one, such that the claims are not ones to reopen on the basis of new and material evidence, but rather a continuation of the original June 2008 claim on the merits.  As such, the issues are framed as listed on the title page of this decision.

The issues of entitlement to service connection for bilateral hearing loss and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran's service treatment records do not reflect reports of tinnitus or a diagnosis of tinnitus during service; however, at his July 2010 Decision Review Officer (DRO) hearing, the Veteran testified that he had not experienced tinnitus prior to service, was subject to loud noise during service from cannons and tanks, and that he noticed tinnitus shortly after service, being that he was routinely exposed to noise in service and often could not tell the difference between the noise coming from around him and the noises in his ears.  

Tinnitus is a subjective disability, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's subjective report of tinnitus thus constitutes competent evidence of the disorder.  Id.  

At the June 2009 VA examination, the Veteran described his tinnitus as popping and high-pitched sirens in his ears, and indicated that it was recurrent and bilateral.  He reported exposure to the noise of 106s, big cannons, and tanks.  After service, his reported noise exposure included three years in a factory, two years working at a fence company, and five to six years of construction work, none of which presented a significant level of noise exposure.  He also denied recreational noise exposure.  Subjective tinnitus was diagnosed.  

After review of the evidence of record, the Board finds that the competent and credible evidence of record supports a grant of the Veteran's claim.  The Veteran has repeatedly asserted that he experienced tinnitus in service and has since that time.  The remaining medical and lay evidence of record does not dispute this.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  His service personnel records confirm his service in an infantry unit, and a military occupational specialty as an "anti-tank man;" he is competent to report having served in the vicinity of cannons and tanks.  For these reasons, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

Concerning the Veteran's claim for bilateral hearing loss, the service treatment records reflect clinical findings that show the existence of bilateral hearing loss for VA purposes in March 1973, prior to the Veteran's entry into service.  Other audiometric testing taken during the Veteran's military service is consistent with such findings; post-service clinical findings, while found by the VA examiners who conducted the examinations to be unreliable, show severe to profound bilateral hearing loss.  To that end, the December 2009 VA examiner indicated that if hearing loss did truly exist, notwithstanding the unreliable findings at that examination, it had been present before service entrance.  Thus, the question before the Board is whether the Veteran's preexisting bilateral hearing loss was aggravated by his military service, such that benefits are warranted.  Remand is required so that a VA opinion addressing whether the Veteran's preexisting bilateral hearing loss was aggravated by service can be obtained.  

As to his claim for a foot disability, a January 1977 service treatment record reflects that the Veteran reported bilateral arch pain; the examining clinician indicated that the Veteran seemed to have arches that were collapsed and fallen, but not severe.  Arch supports were recommended.  While the October 1978 service separation examination does not reflect a diagnosed disability of either foot, the Veteran at an August 2009 VA outpatient visit that had painful, "falling" arches, and that the pain was increased by walking and decreased with medication and foot soaks.  He also testified at his July 2010 DRO hearing that that he had received treatment from a VA facility for his feet in 1979, and had continued to experience bilateral foot pain from fallen arches which he treated with foot soaks and home massages.

The Veteran's statements as to his bilateral foot symptoms in and since service are competent lay evidence of his symptomatology; the current complaints coupled with the in-service finding of collapsed arches tends to suggest a nexus, such that a VA examination is required.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that competent statements of continuous post-service foot pain and flatness of feet are material because the question of nexus involves recurrent symptoms); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, a VA examination should be conducted and a nexus opinion obtained.

Accordingly, the issues of entitlement to service connection for bilateral hearing loss and a bilateral foot disability are REMANDED for the following actions:

1.  After obtaining all outstanding VA and/or private treatment records, either in electronic or paper form, forward the Veteran's claims file to a VA audiology examiner.  Ask that, after reviewing the Veteran's service treatment records, he or she provide an opinion as to whether the Veteran's documented preexisting bilateral hearing loss, as documented in the clinical finding from the March 1975 service treatment record, was aggravated as a result of his military service beyond the natural progression of that condition.  The examiner is asked to comment on the March 1975 and December 1975 in-service audiometric testing results, the October 1978 service separation examination testing results, and the June 2009 and December 2009 VA examination testing results.

The examiner is reminded that for VA purposes, aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.  The examiner is also asked to provide a thorough explanation for any opinion stated.

2.  Schedule the Veteran for a VA foot examination.  Ask that the examiner, after having reviewed the evidence of record to include the Veteran's service treatment records and lay statements, offer an opinion as to whether the Veteran's current reported foot symptomatology constitutes a chronic disability.  If so, the examiner should offer an opinion as to whether it is at least as likely as not that the disability onset during service (specifically as noted in the January 1977 service treatment record) or is otherwise related to his military service.  

In offering this impression, the examiner must acknowledge and discuss the Veteran's competent lay report of having foot problems since service.  The examiner is also asked to provide a thorough explanation for any opinion stated.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


